DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Carlo Ocampo Reg. #65,328 on 3/25/2021.
The application has been amended as follows: 
In the Claims: 

1.	(Currently Amended) A foldable display device comprising:
first and second set frames arranged adjacent to each other;
a panel arranged on the first and second set frames; and 
a folding hinge unit arranged between the first set frame and the second set frame,
wherein the folding hinge unit comprises:
a plurality of chain hinges arranged between the first and second set frames and configured to fold the first and second set frames inward and outward; and
an X hinge comprising first and second connection chains directly coupled to a same side of the chain hinges and configured to control a folding trajectory of the chain hinges,
wherein the first connection chain and the second connection chain are not directly connected to each other.

Allowable Subject Matter
Claims 1-8, 10 and 15 are allowed.

The following is an examiner’s statement of reasons for allowance:

Re claims 1-8, 10 and 15, prior arts do not teach or suggest the combination of
the foldable display device of claim 1, in particular, an X hinge comprising first and second connection chains directly coupled to a same side of the chain hinges and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JAMES WU/Primary Examiner, Art Unit 2841